Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 1 of 8 PageID #: 1



                                                                                        DEC « 1 2020
  General Complaint                                                                Clerk, U.S. District Court
                                                                                        Texas Eastern


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS


    I    tM dtk (C i n c r

                                                                  Case Number : (£> 2-0


  List the full name of each plaintiff in this action.

  VS.


    A 11 Ou -S O a C- K a/np q_ jd

   FeU oo -sV t p ku r c.W Gro- e t                      £ , T

   E R Vo -
 List the full name of each defendant in this action.
 Do not use et al ,
    fAt/ keri G ud:kr i e~
 Attach additional pages if necessary.

 I. ATTEMPT TO SECURE COUNSEL:

         Please answer the following conce ing your attempt to secure counsel.

         A. In the preparation of this suit, I have attempted to secure the aid of an
                 attorney as follows: (circle one)

                  1. Employ Counsel
                 2. Court - Appointed Counsel
                 3. Lawyer Referral Service of the State Bar of Texas,
                       P. O. Box 12487, Austin, Texas 78711.

         B.      List the name(s) and address(es) of the attorney(s):

                  b i 2       h, hi      ef T exAj-1 H id U>. / I cK i A                           /-N
                 JirUla-X,                           T           7.-r!i       .   7       r
Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 2 of 8 PageID #: 2




       c.     Results of the conference with counsel:


                I - v j_ jMM ju/wA-                lg: Jbr CxxM c ul 'Xjj-


              J\ LA ruA C        (Ck.    xA . 'Aa \ .




       List previous lawsuits:

       A. Have you filed other lawsuits in state or federal court dealing with the same facts
           , involved in this action or any other incidents? Yes )( No

       B. If your answer to A is yes , describe the lawsuit in the space below.
              If there is more than one lawsuit, attach a separate piece of paper describing
              each.


              1. Approximate file date of lawsuit:                                             A

              2. Parties to previous lawsuit(s):

                      Plaintiff                                                     A

                      Defendant                                            M              A

              Attach a separate piece of paper for additional plaintiffs or defendants.

              3. Identify the court the lawsuit was filed. If federal, name the district. If
                      state, name the county.

                            HA
              4. Docket number in other court. (\) A



              5. Name of judge to whom the case was assigned.
                                          i/]
              6. Disposition: Was the case dismissed, appealed or still pending?

                                                 K

              7. Appro imate date of disposition. NM
    Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 3 of 8 PageID #: 3




      III.   Parties to this suit:

             A. List the full name and address of each plaintiff:

                     Pla #1 L_i N d o Jl> c r (e m                       K,/ r-t N tc

                                        5 6\a c K V I i n -S ~t . 1Q(A_

                              Li hi A al , ~ X lS~r i

                     Pla #2




             B. List the full name of each defendant, their official position, place of employment
                     and full mailing address.

                     Dft#1: /) 11 t-s o l Nci Cc ip R_hi{[ R                           r eoA. ehiA:

                                        Pri oc         RA        f<5 0

                          N olu)           i    f TX ISIImS

                     Dft #2: F •€- 11 D U) 5 ( p d u-rc

                           'Lf s d M. 14 u) i I i

                              rP |>eVi m (L ( DC, 1 >D 5 (

                     Dft #3 £ A Y uri -             e ior PA- - g r f Fe.i( ) >5 Ll         Ck w rc k

                               S~0 Nor-ik               u      (J-l

                              Gr        iA/e ~TX r/lfidSI

                     Att ch a separate sheet for additional parties,

                 Ivi. ll erf         G -hkne.. ( 0 Llw i               e r .s /-l-   Cyjsr J ,NAi    r

Care ef JL 3 0 =L PnV t /tJ. 1 S'
/     so {t KttJ51 TX, 75 n k s>
    (la th
Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 4 of 8 PageID #: 4




  IV: Statement of Claim:

        State as briefly as possible the fact of your case. Describe how each defendant is
        involved. Include the names of other persons involved with dates and places. Do not
        give any legal arguments or cite cases or statutes. If you intend to allege a number of
        related claims, number and set forth each claim in a separate paragraph, Use as much
        space as you need, attaching additional pages if necessary.


         O y\      1.3-3 ( I       p




        [yul-M       j-   >. r    Mr A         Jl s. t C -t U-b#ut yj.             .




                                  r    - yv\ L tr         ju A- zjydb d j -,             jut

        PW            )c jE> *


                     .s   jdb .Miil)/!. t (J_ Jj- taL t XOTXA- m ibjl o Ma. j

          uj       -4-kA- j u>r                           (     /iMM               k         cJi

                                  ifcr /t„. Ctg"- kxJtrQfUA,. /v l cx




       -U aA- O J?JcJr yvs£j                                          OU          A tS&

                                                                                                  i    /
       . * T/A                IxJl AAn                     ,- Jb           a a

        U-w -AJ-urf iX rfi-               fb    T jJblt       Vll , Asl        J>A t.

            6/n \C> IH /1         l I - • J1uM\aaJL i iA- /\JL a

       -A jjn/vnJ>J -- AJ a                  vna       UfC (jstr n              cbzd h- sr- dl.

                          AtvcL , jjc Mh a                      yvo              IaJ -         , ti_

        /X A-             -    i p AU aJ Lj                       a j> A f
                                  t        -         ¦
         t                iJ                      -is                 y.
Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 5 of 8 PageID #: 5




  IV: Statement of Claim:

        State as briefly as possible the fact of your case. Describe how each defendant is
        involved. Include the names of other persons involved with dates and places. Do not
        give any legal arguments or cite cases or statutes. If you intend to allege a number of
        related claims, number and set forth each cl im in a separate paragraph, Use as much
        space as you need, attaching additional pages if necessary.




         fa        t.     .    -I      JjA              .    .    Jj      J

         l/)ji /i? shr nhi\q.                                                      urg X


                                                         c    - a , --n



         Ob                                                                   it    y JL

         V- t-            CLlts             j/t    iXYdu r lj_, JaSiA

        /.(. ij rDi A blAt r At UA u * ,a , CS                              iO rctu

          P \ftUl               tuJtuuJL                     tAitt „ M U

                                           O/n L                  & l o             J/ rt

          ±     yn         frlhxt, CL-bbtutv, tfc thr - r(x-
                                                         -} <
                                                                                    r ~T
                    (XJlk.&A Y (                   -civ, dxXX&fl                      t fe,

        .-UL crtart?)                mm&            tiA t, Jtj-

         p        j i tt. kJ Xx                   aM           JstL . ttfi.

         Aj>swAJ>t- P a fcrV, t            7 k.t „ cJ AA t *
Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 6 of 8 PageID #: 6




  V.      Relief: State Briefly exactly what you want the court to do for you. Make no legal
          arguments and do not cite cases or st tutes. Attach additional pages if necessary.

           JL junwJtiL J ib Jch rwrux



           xt lIu      »                                      C y*-jA „        /;r


           a      .     .6 / ? ~ <X 5                            7 J             ± .Myzr l .

           -bt tL4- eJ~ i H..                          IdtL-               )fi <j X               dZM -

                              (J> j kJUJL .-ivi A.i- Mvi - ) Jurtj A. d Cja

          -Jjy&JjrUL C t <i-£            u>j Jb~L& iJl» (J            Lc
                 MtUlM . ftuftftftft ~ l                j JMJ        -An. ~Lk - _7 iLyfc                  uxA,   r i

  Signed this               /u>ftC day of l JLcJ b-tA
                               " (Month)              , 20 -d>
                                                   (Year)

           jM/i        d         wu         tA              AJiviw                   -4-u         d:.




  I declare (certify, verify or state) under penalty of perjury that the foregoing is true and correct.


  Executed on:              IJ.J ll d
                             Date


                                                           i x b       s        VA c \ i\!   At   |OSA

                                                              1 t d 4 ii le,         Ti      ?'r 77/
                                                                   Signature of each plaintiff
         Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 7 of 8 PageID #: 7


 EEOC Form 161 (11/16)                    U.S. Equal Employment Opportunity Co mission

                                                    Dismissal and Notice of Rights
To: Linda D. Skinner                                                                       From: Dallas District Office
        1209 S. Main St #1012                                                                    207 S. Houston St.
        Lindale, TX 75771                                                                        3rd Floor
                                                                                                 Dallas, TX 75202


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR S1601.7(a))
EEOC Charge No.                                  EEOC Representative Telephone No.
                                                    Esaid Olvera, €                    v e <-*. >
450-2020-00964                                      Investigator (972) 918-3613
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

     n Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

     m The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
            information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                  Other (briefly state)


                                                           - OTICE OF SUIT RIGHTS -
                                                     (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Infor ation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law base on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (ERA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years
before you file suit may not be collectible.

                                                                       On behalf of the Com ission

                                                '
                                                                                <. C - .                                  September 2, 2020
  nclosures(s)                                                                                                                (Date Mailed)
                                                                 Belinda F. McCallister,
                                                                    District Director
            Laura Lang, Attorney
            Brewer Lang Veach PC
            920 S. Main Street, Suite 100
            Grapevine, TX 76051
            (Allaso Ranch Camp and Retreat Center)
       Case 6:20-cv-00624-JCB-KNM Document 1 Filed 12/01/20 Page 8 of 8 PageID #: 8


EEOC Form 5 (11/09)
                                                                                                                            Agency(ies) Charge
                      Charge of Discrimination                                            Charge Presented To:
                                                                                                                            No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                  FEPA
              Statement and other information before completing this form.
                                                                                               X EEOC                        450-2020-00964
                                 TEXAS WORKFORCE COMMISSION C VIL RIGHTS DIVISION                                                        and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                             Home Phone                 Year of Birth

MS. LI DA D SKINNER                                                                                    (214) 934-2204
Street Address                                                         City, State and ZIP Code

1209 S. MAIN ST #1012, LINDALE, TX 75771

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS b low.)
Name                                                                                               No. Employees, Members            Phone No.

ALL SO ANCH                                                                                                                    (903) 769-7300
Street Address                                                          City, State and ZIP Code

2302 PRIVATE RD 7850, HAWKINS, TX 75765

Name                                                                                               No. Employees, Members            Phone No.



Street Address                                                          City, State and ZIP Code




DISCRIMINATION BASED ON (Checkappropriate box(es).)                                                        DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                  Earliest Latest
         RACE               COLOR                 SEX           RELIGION            NATIONAL ORIGIN          10-14-2019 10-14-2019
              RETALIATION                AGE m DISABILITY                     GENETIC INFORMATION
                       OTHER (Specify)                                                                                      CONTINUING ACTION
THE PARTICULARS ARE (if additional paper is n eded, attach extra sheet(s)):
  PERSONAL HARM: I had an episode regarding my disability on September 23, 2019, that did not allow me
  to return back to work. Shortly after a 3-week company break between camps, on October 14, 2019,1
  was told by Kimberly Gurthrie, Supervisor, that she was not putting me back on the schedule.
  Respondent knew of my disability as evidenced by Ms. Guthrie asking me was my disability affecting my
 job?
  RESPONDENTS REASON FOR ADVERSE ACTION: I was not a good fit.

  DISCRIMINATION STATEMENT: I believe that I was discriminated against based on disability, in violation
  of the Americans with Disabilities Act of 1990.




1 want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When neces ary for State and Local Agency Requirements
if any. 1 will advise the agencies if 1 change my address or phone number
and 1 will cooperate fully with the in the processing of my charge in
accordance with their procedures.                                                   1 swear or affirm that 1 have read the above charge and that it
1 declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


   Digitally signed by Lin a Skinner on 01-16-2020 01:28 P                          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                               ESI                                                  month, day, year
